             Case 3:20-cv-00328-JAM Document 56 Filed 08/05/21 Page 1 of 12




                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT


    COMMUNITY ASSOCIATION
    UNDERWRITERS OF AMERICA, INC.,
        Plaintiff,
                                                                        No. 3:20-cv-00328 (JAM)
            v.

    RESTORATION SPECIALTIES, INC. et al.,
         Defendants.


                  ORDER GRANTING MOTIONS FOR SUMMARY JUDGMENT

           This lawsuit arises from water damage at a condominium property in Stamford,

Connecticut. A property insurance company paid the owner’s claim for the water damage and

now seeks by subrogation to recover against two defendant contractors who the insurance

company alleges caused the damage during a roof replacement project at the property.

           But the insurance company’s effort to proceed by subrogation fails to account for waiver

of subrogation provisions that were embedded in the construction contract between the property

owner and the contractors. Although the insurance company argues that these provisions do not

apply in this case, its arguments are not convincing. Accordingly, I will grant the defendants’

motions for summary judgment against the insurance company.

                                                  BACKGROUND

           The Arbor Green Condominium Association, Inc. (“Arbor Green”) is a condominium

association company with a property that includes 21 living units in a single building at 25

Second Street in Stamford, Connecticut. 1 Arbor Green’s property was insured by the plaintiff

Community Association Underwriters of America, Inc. (“CAUA”). 2


1
    Doc. #23 at 2 (¶ 2) (amended complaint); Doc. #44-4 at 13 (Rhodes deposition).
2
    Doc. #23 at 1-2 (¶ 2) (amended complaint).

                                                          1
          Case 3:20-cv-00328-JAM Document 56 Filed 08/05/21 Page 2 of 12




        This lawsuit arises from property damage that occurred during a roofing replacement

project at the Arbor Green property. Because the building’s roofing was in very poor condition,

Arbor Green’s owners authorized the solicitation of bids in November 2018 to replace the roof. 3

Arbor Green accepted a bid from the defendant Restoration Specialties, Inc. (“RSI”) to do the

work for about $500,000. 4

        Michael Rhodes owned one of the units at the Arbor Green building, and he was serving

at the time as president of Arbor Green. 5 In that role, he was responsible for contracting for the

roof repairs on behalf of Arbor Green. 6

        A written contract was entered into for the roofing work, using a standard form contract

issued by the American Institute of Architects (“AIA”). 7 Although the parties agree that there

was a contract and that Rhodes was one of the signatories to this contract, they do not agree

about whether Rhodes signed the contract on behalf of Arbor Green.

        The completed AIA Contract states on the first page that it is between the “Owner”—who

is identified as “Mike Rhodes, 25 Second Street, E1, Stamford, CT”—and the “Contractor”—

who is identified as “Restoration Specialties, Inc. Tim O’Donoghue, President.” 8 The principal

signature page includes a signature line for “Owner” and identifies “Mike Rhodes,” along with a

corresponding signature line for “Contractor” that identifies “Tim O’Donoghue, President.” 9

Besides one reference in the invitation to bid form, the contract does not otherwise reference




3
  Doc. #47 at 1-2 (¶ 4); Doc. #44-5 at 57 (invitation to bid); Doc. #44-4 at 18 (Rhodes deposition).
4
  Doc. #47 at 2 (¶ 5); Doc. #44-4 at 27 (Rhodes deposition); Doc. #44-5 at 51 (bid price).
5
  Doc. #47 at 1 (¶ 2); Doc. #44-4 at 10-11 (Rhodes deposition).
6
  Doc. #47 at 1 (¶ 3).
7
  Doc. #44-5 (AIA Contract).
8
  Doc. #44-5 at 2.
9
  Doc. #44-5 at 27. Although no signature appears for RSI, there has been no claim that RSI is not bound by the
contract. See ibid. The contract and related materials include additional references to “Michael Rhodes” or “Mike
Rhodes,” who is sometimes identified as “Owner.” Id. at 28, 34-37, 47, 48, 54, 57, 62, 65.

                                                         2
          Case 3:20-cv-00328-JAM Document 56 Filed 08/05/21 Page 3 of 12




Arbor Green or Rhodes’s position as president of Arbor Green. 10

         Under a heading titled “Waiver of Subrogation,” the AIA Contract states in pertinent

part:

         § 17.2.2.7.1 The Owner and Contractor waive all rights against (1) each other and
         any of their subcontractors, sub-subcontractors, agents, and employees, each of
         the other . . . for damages caused by fire, or other causes of loss, to the extent
         those losses are covered by property insurance required by this Agreement or
         other property insurance applicable to the Project, except such rights as they have
         to proceeds of such insurance. . . . The policies of insurance purchased and
         maintained by each person or entity agreeing to waive claims pursuant to this
         Section 17.2.2.7 shall not prohibit this waiver of subrogation. This waiver of
         subrogation shall be effective as to a person or entity (1) even though that person
         or entity would otherwise have a duty of indemnification, contractual or
         otherwise, (2) even though that person or entity did not pay the insurance
         premium directly or indirectly, or (3) whether or not the person or entity had an
         insurable interest in the damaged property.

         § 17.2.2.7.2 If during the Project construction period the Owner insures
         properties, real or personal or both, at or adjacent to the site by property insurance
         under policies separate from those insuring the Project, or if after final payment
         property insurance is to be provided on the completed Project through a policy or
         policies other than those insuring the Project during the construction period, to the
         extent permissible by such policies, the Owner waives all rights in accordance
         with the terms of Section 17.2.2.7.1 for damages caused by fire or other causes of
         loss covered by this separate property insurance. 11

         RSI eventually completed the work pursuant to the AIA Contract, and Arbor Green in

turn paid RSI for its work pursuant to the AIA Contract. 12 The owners of Arbor Green voted to

approve a loan and an assessment on the condominium owners to pay RSI for the work

completed pursuant to the AIA Contract. 13

         But at some point before RSI’s work was completed, there was a roof leak at the property

which caused CAUA to pay $80,000 to Arbor Green pursuant to its property insurance policy. 14



10
   Doc. #44-5 at 57 (invitation to bid stating that it is “[b]y order of the Arbor Green Condominium”).
11
   Doc. #44-5 at 22; see also Doc. #47 at 4-5 (¶¶ 16-17).
12
   Doc. #47 at 5 (¶¶ 18-19).
13
   Ibid. (¶ 20).
14
   Id. at 6 (¶ 22).

                                                          3
          Case 3:20-cv-00328-JAM Document 56 Filed 08/05/21 Page 4 of 12




According to the deposition testimony of Rhodes, a worker for RSI or for one of its

subcontractors—co-defendant Charter Oak Environmental, LLC (“Charter Oak”)—told him that

the roof leak occurred when they “tried to snake the drain and punched right through it.” 15

Although the parties agree that the leak occurred prior to RSI’s completion of the roofing project,

they do not agree that the leak occurred as a result of work that was required to be performed by

RSI or Charter Oak pursuant to the AIA Contract. 16

         CAUA has filed this lawsuit as subrogee of Arbor Green against RSI and Charter Oak.

The amended complaint pleads separate counts against both defendants for negligence and

breach of implied warranties. 17 CAUA alleges that RSI “was retained to perform roofing services

and supply roofing materials at the subject property,” and that its subcontractor, Charter Oak,

“negligently attempted to unclog a roof drain with a broom stick, and otherwise performed its

work carelessly and not in compliance with the applicable standards of care.” 18

         Both defendants have moved for summary judgment. They argue that CAUA’s lawsuit is

barred by the waiver of subrogation provisions in the AIA Contract.

                                                   DISCUSSION

         The principles governing the Court’s review of a motion for summary judgment are well

established. Summary judgment may be granted only if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The Court must view the facts in the light most favorable to the party

who opposes the motion for summary judgment and then decide if those facts would be




15
   Doc. #44-4 at 39; see also Doc. #47 at 6-7 (¶¶ 23-25) (describing Charter Oak’s role as subcontractor under the
AIA Contract for asbestos abatement work).
16
   Doc. #47 at 6 (¶ 21).
17
   Doc. #23.
18
   Id. at 2-3 (¶¶ 8, 10).

                                                         4
           Case 3:20-cv-00328-JAM Document 56 Filed 08/05/21 Page 5 of 12




enough—if eventually proven at trial—to allow a reasonable jury to decide the case in favor of

the opposing party. The Court’s role at summary judgment is not to judge the credibility of

witnesses or to resolve close contested issues but solely to decide if there are enough facts that

remain in dispute to warrant a trial. See generally Tolan v. Cotton, 572 U.S. 650, 656–57 (2014)

(per curiam); Benzemann v. Houslanger & Assocs., PLLC, 924 F.3d 73, 78 (2d Cir. 2019). 19

         The right of subrogation refers in general to the right of one party who has paid

compensation to an injured party for harm caused by another party to “stand in the shoes” of the

injured party and to seek relief from the responsible party. Insurance companies often bring

subrogation actions. In this context, subrogation refers to the right of the insurer to be put in the

position of its insured so that it may pursue recovery from parties who are legally responsible to

the insured for a loss that has been paid by the insurer. See Albany Ins. Co. v. United Alarm

Servs., Inc., 194 F. Supp. 2d 87, 93 (D. Conn. 2000).

         Sometimes, however, parties to contracts agree that if one party causes harm to the other

party for which the injured party is compensated by insurance, then the injured party will give up

its right to seek recovery from the responsible party. This type of agreement is commonly called

a “waiver of subrogation,” because it has the effect of “waiving” or precluding a subrogation

action by the injured party’s insurance company. See generally Stephen D. Palley and Arlan D.

Lewis, Subrogation Waivers, CONSTR. LAW. (Fall 2011).

         CAUA does not raise a general objection to the enforceability of waiver of subrogation

provisions. 20 Instead, CAUA raises two objections to the enforceability of the particular

provisions at issue in this case, and I will consider these two objections in turn.


19
   Unless otherwise indicated, this ruling omits internal quotation marks, alterations, citations, and footnotes in text
quoted from court decisions.
20
   The parties have connections to both Connecticut and New York, and the AIA Contract is unclear whether it
should be governed by Connecticut or New York law. See Doc. #44-1 at 9-12. The issue is academic, however,

                                                            5
          Case 3:20-cv-00328-JAM Document 56 Filed 08/05/21 Page 6 of 12




         1. Whether Arbor Green is a party to the AIA Contract
            and its waiver of subrogation provisions

         CAUA argues that there is a genuine fact issue about whether Arbor Green was even a

party to the AIA Contract and its waiver of subrogation provisions. CAUA emphasizes that the

contract was signed only by Rhodes as “owner,” rather than signed by Rhodes in an official

corporate or representative capacity for Arbor Green.

         According to CAUA, because the terms of the contract are clear, the parol evidence rule

bars consideration of any extrinsic evidence of Rhodes’s capacity when he signed the AIA

Contract. But the law is plainly to the contrary. As the Connecticut Supreme Court has long

recognized, “agency, trust, equitable relation or equity may be shown by parol evidence.” HLO

Land Ownership Assocs. Ltd. P’ship v. City of Hartford, 248 Conn. 350, 359 (1999) (citing Dale

v. Gear, 38 Conn. 15, 18-19 (1871)). Indeed, this issue was well-settled as of 1858, when the

United States Supreme Court explained:

         The contract of the agent is the contract of the principal, and he may sue or be
         sued thereon, though not named therein; and notwithstanding the rule of law that
         an agreement reduced to writing may not be contradicted or varied by parol, it is
         well settled that the principal may show that the agent who made the contract in
         his own name was acting for him. This proof does not contradict the writing; it
         only explains the transaction.

Ford v. Williams, 62 U.S. 287, 289 (1858); see also Restatement (Third) of Agency § 6.01, cmt.

c (“[u]nless the contract explicitly excludes the principal as a party, parol evidence is admissible

to identify a principal and to subject the principal to liability on a contract made by an agent. The




because both States generally allow for the enforcement of waiver of subrogation provisions. See, e.g., St. Paul Fire
& Marine Ins. v. Universal Builders Supply, 409 F.3d 73, 84 (2d Cir. 2005) (under New York law, the “parties to an
agreement may waive their insurer’s right of subrogation”); Best Friends Pet Care v. Design Learned, 77 Conn.
App. 167, 175, 180 (2003) (holding that the AIA contract waiver of subrogation provision does not violate
Connecticut law and affirming enforcement of provision on summary judgment because “the clearly expressed
intent of the contract was that parties to the contract waive all subrogation claims against each other and their
consultants”).

                                                          6
          Case 3:20-cv-00328-JAM Document 56 Filed 08/05/21 Page 7 of 12




parol-evidence rule does not bar proof that an agent made a contract on behalf of a principal”). 21

        Accordingly, I may consider extrinsic evidence on the issue of whether Rhodes signed

the AIA Contract in his capacity as an agent for Arbor Green. Even viewing the record in the

light most favorable to CAUA, it leaves no doubt that Rhodes signed the contract on behalf of

Arbor Green rather than on behalf of himself individually. Rhodes was the president of Arbor

Green when he signed the contract, and at his deposition he stated repeatedly and unequivocally

that he signed it on behalf of Arbor Green in his capacity as its president. 22 Likewise, the other

signatory to the AIA Contract, RSI’s president, states that it was “entered into between RSI and

Arbor Green Condominium Association by and through its representative Mike Rhodes.” 23

        According to Rhodes, the owners of Arbor Green voted to authorize the contract with

RSI prior to its execution by Rhodes. 24 CAUA admits in its summary judgment papers that RSI

completed the work pursuant to the contract, that Arbor Green paid RSI for its work pursuant to

the contract, and that the owners of Arbor Green voted to approve a loan and an assessment to

pay RSI for the work completed pursuant to the contract. 25 Indeed, CAUA expressly admits that

“[b]y way of the AIA Contract, Arbor Green retained RSI to perform roofing services and supply

roofing materials at 25 Second Street, Stamford, CT.” 26 It makes no sense to admit this fact and



21
   My post-argument order on supplemental briefing invited CAUA to respond to these authorities, see Doc. #52, but
CAUA’s supplemental briefing did not address them or provide any other support for its argument that the parol
evidence rule bars extrinsic evidence of Rhodes’s capacity when he signed the AIA Contract.
22
   See, e.g., Doc. #44-4 at 17 (Rhodes responding “yes” to the questions “did you sign that [agreement between RSI
and Arbor Green] on behalf of the association?” and “you signed that in your role as the president?”); id. at 27
(Rhodes responding “yes” to the question “[y]our name here [on the AIA Contract], is it fair to say that that is in
your capacity as the president of the association?”); id. at 32-33 (Rhodes responding “[t]hat’s correct” to the
question “the signatures that we reviewed [on the AIA Contract], those were your signature in your role as president
of the association; is that correct?”); id. at 47 (Rhodes stating “I signed the contract, right, on behalf of the
association.”); id. at 48 (Rhodes responding “of course” to the question “you understood that the [AIA Contract]
contained terms and conditions of the agreement between the association [Arbor Green] and my client [RSI]?”).
23
   Doc. #44-3 at 2 (¶¶ 3-6).
24
   Doc. #44-4 at 17-18.
25
   Doc. #47 at 5 (¶¶ 18-20).
26
   Doc. #47 at 2 (¶ 6).

                                                         7
             Case 3:20-cv-00328-JAM Document 56 Filed 08/05/21 Page 8 of 12




then deny that Arbor Green is a party to the AIA Contract.

           Against all this evidence to show that Rhodes signed the contract in a representative

capacity for Arbor Green, there is no evidence to suggest that Rhodes signed the contract in his

personal capacity. There is no evidence, for example, to suggest that Rhodes wished to

personally bind himself—rather than Arbor Green—to a $500,000 construction contract to repair

the roofing for an entire condominium association.

           It is hornbook law that “[w]hen an agent acting with actual or apparent authority makes a

contract on behalf of a disclosed principal, (1) the principal and the third party are parties to the

contract; and (2) the agent is not a party to the contract unless the agent and third party agree

otherwise.” Green v. XPO Last Mile, Inc., 504 F. Supp. 3d 60, 68 (D. Conn. 2020) (quoting

Restatement (Third) of Agency § 6.01). Arbor Green is bound by the AIA Contract because

Rhodes signed it as Arbor Green’s disclosed agent.

           In short, there is no genuine fact issue to dispute that Arbor Green was a party to the AIA

Contract. Accordingly, I conclude that CAUA is bound as Arbor Green’s subrogee to the waiver

of subrogation provisions of the AIA Contract.

           2. Whether the waiver of subrogation provisions
              apply to work performed outside the scope of the contract

           CAUA further argues that the waiver of subrogation provisions “should be restricted to

damage caused by conduct that is within the scope of the contract” and that “a genuine dispute of

material fact exists relating to whether the actions of Defendants that Plaintiff alleges caused the

damages were within the scope of the AIA contract.” 27 According to CAUA, because there is a

genuine fact issue about whether the damage resulted from a “snaking of the drain” that was

outside the terms of work authorized by the contract, there correspondingly remains a genuine


27
     Doc. #55 at 2; Doc. #46 at 2.

                                                    8
             Case 3:20-cv-00328-JAM Document 56 Filed 08/05/21 Page 9 of 12




fact issue about whether the waiver of subrogation clauses preclude this lawsuit.

           CAUA principally relies on a decision of the New York Court of Appeals in S.S.D.W. Co.

v. Brisk Waterproofing Co., 76 N.Y.2d 228 (1990). 28 In Brisk, the court held that the waiver of

subrogation provision in a predecessor version of the AIA contract “bars subrogation only for

those damages covered by insurance which the owner has provided to meet the requirement of

protecting the contractor’s limited interest in the building-- i.e., damages to the Work itself.” Id.

at 233-34.

           But time has not stood still since the Brisk decision more than three decades ago. As later

court decisions have recognized, Brisk interpreted “the effect of a waiver clause contained in the

1976 version of the American Institute of Architect’s contract,” which “has since been amended

for the express purpose of overcoming the holding in Brisk.” Mu Chapter Of Sigma Pi Fraternity

Of U.S. Inc. v. Ne. Const. Servs. Inc., 273 A.D.2d 579, 582 n.2 (3rd Dep’t 2000) (interpreting

updated version of the AIA contract that is substantially similar to the contract in this case as

barring a subrogation action brought pursuant to general property insurance policy not required

by the project contract).

           As Judge Wood has explained, “[t]he AIA, which drafts these form documents for use

throughout the construction industry, takes the view of the dissent in Brisk and has chosen to put

the ultimate loss on the property insurer who covered the risk. The AIA has made frequent

additions to the form document to try to close all of the loopholes and kill subrogation off.”

Allianz Ins. Co. of Canada v. Structure Tone (UK), Inc., 2005 WL 2006701, at *6 (S.D.N.Y.

2005). Specifically, the AIA added a second waiver of subrogation clause for damages covered

by insurance if the owner insures “properties adjoining or adjacent to the site by property



28
     Doc. #55 at 1.

                                                    9
            Case 3:20-cv-00328-JAM Document 56 Filed 08/05/21 Page 10 of 12




insurance under policies separate from those insuring the Project.” Ibid. In this updated AIA

form contract, one clause “waives all subrogation rights for any damage covered by insurance

specific to the work contracted,” while the other “waives subrogation rights as to damages

covered by insurance for the property generally.” Id. at *8. “Read together, the various

provisions … evoke a clear intent to preclude recovery of any damages covered by insurance.”

Ibid.

           As a result, Judge Wood rejected the same argument that CAUA presses here—that “the

waiver … is limited to the scope of ‘the work’ under the contract”; instead, the “waiver of

subrogation therefore applies to all of the damages that were covered by insurance.” Id. at *6, *8.

           By the same token, in cases interpreting more recent versions of the AIA form contract’s

waiver of subrogation provisions, “[a] clear majority of courts apply the ‘any insurance’

approach, extending the waiver to all damages insured by the owner’s property insurance policy,

regardless of whether they represent damages to the Work or non-Work property.” Turner

Constr. Co. v. BFPE Int’l, Inc., 2016 WL 1169938, at *16 & n.34 (D. Md. 2016) (collecting

cases).

           Like the versions of the AIA form contract at issue in Mu and Allianz—and unlike the

AIA contract in Brisk—the AIA Contract at issue in this case includes two sections waiving

subrogation: one specific to the project and a second applicable to property insurance generally.

The first, § 17.2.2.7.1, “waive[s] all rights . . . for damages caused by fire, or other causes of loss,

to the extent those losses are covered by property insurance required by this Agreement or other

property insurance applicable to the Project.” 29 The second, § 17.2.2.7.2, provides that “[i]f

during the Project construction period the Owner insures properties, real or personal or both, at



29
     Doc. #44-5 at 22.

                                                  10
            Case 3:20-cv-00328-JAM Document 56 Filed 08/05/21 Page 11 of 12




or adjacent to the site by property insurance under policies separate from those insuring the

Project … the Owner waives all rights in accordance with the terms of Section 17.2.2.7.1 for

damages caused by fire or other causes of loss covered by this separate property insurance.” 30

           Read together, these sections unambiguously waive any right to subrogation against RSI

and its subcontractors for any damage caused that is covered by property insurance. CAUA

alleges in its amended complaint that the damages at issue were covered by its property

insurance. 31 That alone is enough to trigger the waiver of subrogation provisions under the terms

of the AIA Contract.

           In short, the waiver of subrogation provisions collectively apply to foreclose CAUA from

seeking recovery against RSI or Charter Oak for the funds it paid to Arbor Green as a result of

damages caused by RSI or Charter Oak at the Arbor Green property. Therefore, even assuming

there is a genuine fact issue about whether the damages were caused by activities within the

scope of work required or authorized by the AIA Contract, this fact issue is not relevant to the

applicability of the waiver of subrogation provisions at issue in this case. Accordingly, I

conclude that CAUA is bound as Arbor Green’s subrogee to the waiver of subrogation agreed to

in the AIA Contract.

                                            CONCLUSION

           For the reasons set forth above, the Court GRANTS the defendants’ motions for

summary judgment (Doc. #44; Doc. #45). The Clerk of Court shall close this case.




30
     Ibid.
31
     Doc. #23 at 1-2 (¶¶ 2-3).

                                                  11
Case 3:20-cv-00328-JAM Document 56 Filed 08/05/21 Page 12 of 12




It is so ordered.

Dated at New Haven this 5th day of August 2021.

                                          /s/Jeffrey Alker Meyer
                                          Jeffrey Alker Meyer
                                          United States District Judge




                                     12
